 

 

`US 1135 33 1`?1"€`11"

 

 

 

 

 

 

 

UNITED sTATEs DlsrRicT CoURT §§' _j `14~4’ 11§1 §§ w
SOUTHERN DISTRICT OF NEW YORK §§.»» " -.:1 1`§"°‘1 "'l. 1 §_ 51 §§41.'.'.§4)?
"`11:`.‘. z"'.": l t m umwa
D.»"\'§`§: §`l.»'_ 141 .»,1 §E_;§ g 2018m
Dorrelien FeliX, Margaly FeliX, and Jonathan C. _-~\----~--_-1_~,;-_»;;,_»;-,3 111:;4~;;; ;»; ;¢;~_a;~;»--
Moore, as Administrator of the Estate of David
FeliX,
16-CV-5845 (AJN)
Plaintiffs,
OPINION & ORDER
.._V.._.
The City ofNeW York et al. ,
Det`endants.

 

 

ALISON J. NATHAN, District Judge:

Plaintiffs Dorrelien Felix and l\/Iargaly Felix, individually, and Jonathan C. Moore, as
Administrator of the Estate of David FeliX, bring this suit against the City ofNeW York (“The
City”), NeW York Police Department (“NYPD”) detectives Harold Carter and Vincente Mathias
(“Detective Defendants”), the not-for~profit organization the Bridge, Inc., and Jane Doe, an
employee of the Bridge. Plaintiffs allege, inter alia, that l\/Ir. Felix’s April 25, 2015 death vvas
caused by violations of Mr. Felix’s Fourth and Fourteenth Amendment rights and by the City’s
failure to provide protections to Which he Was entitled under Title ll of the Americans With
Disabilities Act and the Rehabilitation Act. Before the Court is the City’s motion to dismiss the
municipal liability and disability discrimination claims in Plaintiffs’ amended complaint

For the reasons stated herein, Defendant the City’s motion to dismiss is GRANTED in
part and DENIED in part.

I. Background
The Court begins by reviewing the factual and procedural background leading to this

motion to dismiss.

 

A. Facts
The following facts are taken from the First Amended Complaint (“FAC”) and documents

incorporated into the complaint by reference and assumed to be true for purposes of evaluating
the Motion to Dismiss.l See Kassner v. 2nd Ave. Delicatessen, lnc., 496 F.3d 229, 237 (Zd Cir.
2007); ATSI Commc ’ns, Inc. v. Shaar Fund, Ll‘d., 493 F.3d 87, 98 (2d Cir. 2007) (permitting the
court to “consider any written instrument attached to the complaint[ and] statements or
documents incorporated into the complaint by reference” in deciding a motion to dismiss).

On April 25, 2015, two NYPD detectives, Harold Carter and Vincente Matias, pursued
David Felix, a 24-year~old individual diagnosed with paranoid schizophrenia, from his apartment
into the lobby of his supportive living facility. FAC 111[ 2, lO, l7, 57. ln a physical altercation,
Detective Carter shot l\/lr. Felix once in the chest. FAC il 95. Mr. Felix died shortly thereafter.
FAC 1111 97-103.

1. Events Leading to the Encounter

The encounter between the NYPD detectives and Mr. FeliX was precipitated by the
following sequence of events. The detectives visited the Bridge facility at 538 6th Street in
Manhattan for purposes of speaking with Mr. Felix about his alleged involvement in a robbery.
Ia’. ‘W 69, 72. They secured access to the building, and then to Mr. FeliX’s apartment, by
demanding the assistance of a Bridge employee on duty at the facility, lane Doe. FAC W 77, 79,
8l, 84~85. Ms. Doe informed the detectives that the facility housed individuals with mental

illnesses and that l\/Ir. Felix was diagnosed with paranoid schizophrenia FAC 1[ 82.

 

1 Although the City occasionally portrays the facts differently, on a motion to dismiss, the Court cannot
credit any of the factual allegations appearing in Defendant’s_or Plaintiffs’_memorandum. See Fonte v. Bd. of
Managers of Cont ’l Towers Condo., 848 F.Zd 24, 25 (2d Cir. 1988).

2

 

 

According to the amended complaint, this information should have triggered NYPD
procedures for working with “emotionally disturbed persons” like Mr. Felix. FAC 11 ll5. Under
these procedures, officers are not supposed to take emotionally disturbed persons into custody
“without the specific direction of a supervisor” and are required to “attempt to isolate and
contain” such persons “while maintaining a zone of safety until arrival of a patrol supervisor”
and other emergency personnel. FAC ii 116 (quoting NYPD Patrol Guide). The detectives did
not follow these policies.

lnstead, after Ms. Doe unsuccessfully attempted to contact a supervisor, they refused to
wait and demanded that Ms. Doe escort them to Mr. Felix’s apartment and open the door. FAC
M 83-84. Ms. Doe complied without first announcing to Mr. Felix that the detectives wished to
speak with him. FAC 1111 85~86. The detectives did not have a warrant to access Mr. FeliX’s
apartment and did not knock and announce or request entry, nor were exigent circumstances
present at the time of their entry. FAC 111 85, 87. They merely possessed an “I-Card,” an NYPD
tool that “tracks individuals that officers seek to interview or arrest.” FAC 1111 73, 106.
According to the amended complaint, l-Cards do not provide a valid basis for entry to residences
for the purposes of apprehending suspects FAC il llO & n.l (citing Crossz'ng the Threshola': An
Evaluation of Civz'lz`an Complaz'nts of Improper Entries and Searches by the NYPDfrom January
2010 to Ocz‘ober 201 5, CCRB (2015) (“CCRB Report”) at 7,
http ://www.nyc. gov/html/ccrb/downloads/pdf/Crossing~the-Threshold~20l 0~20 l 5 .pdf).

In response to the detectives’ entry to his apartment, Mr. Felix, who feared police,
panicked and ran down the fire escape. FAC W 32, 90, 92. The detectives ran down the stairs to
the lobby, where they encountered Mr. Felix. FAC 11 92-93. A physical altercation ensued,

culminating in the shooting FAC 11 95. The amended complaint contends that this encounter

 

represented the detectives’ deliberately forcing a physical confrontation, using excessive force,
and treating Mr. Felix in a “wantonly reckless” manner FAC 1111 117~18.

Plaintiffs contend that two alleged customs, policies, or practices caused violations of Mr.
FeliX’s rights, and led to the foregoing encounter: (1) the use of “l-Cards” to gain access to
residences and (2) failing to properly handle emotionally disturbed persons. Plaintiffs further
attribute violations of Mr. Felix’s rights to the NYPD’s failure to properly train officers with
respect to both policies and the NYPD’s alleged failure to screen officers for their propensity for
violence. Finally, they allege the encounter resulted in violations of Title ll of the ADA and the
Rehabilitation Act.

2. I- Cards as a Basis for Gaining Access to the Residence

To substantiate its charge that the NYPD has a policy of permitting improper use of l-
Cards, FAC 11 108, the amended complaint points to three facts. First, the NYPD Patrol Guide
§ 208~23 fails to clearly state that I~Cards do not constitute Warrants and cannot serve as a legal
basis for entry to a residence FAC 11 109. Further, a 2015 Civilian Complaint Review Board
(“CCRB”) report analyzing improper entries and searches over the period in which this incident
occurred noted a pattern of improper use of l-Cards as a basis for entry and apprehension
Specif`ically, the CCRB Report found that 28 out of 174, or 16 percent, of substantiated CCRB
complaints involved the improper use of l-Cards. FAC 1111 110, 112 & n.2. Third, in response to
this pattern, the CCRB recommended (a) correcting the NYPD Patrol Guide to clearly state that
l-Cards were not warrants and (b) clarifying for detectives both the situations in which it was
permissible for them to create l-Cards rather than warrants and the need to use warrants to

apprehend individuals inside private residences FAC 11 113a-b.

 

Plaintiffs allege that this policy caused the alleged violations of Mr. Felix’s rights
because the Defendant Detectives possessed only an l-Card, and not a warrant, and because these
alleged policy issues were present When the Detective Defendants entered Mr. Felix’s residence

3. Treatment of Emotionally Disturbed Persons

The amended complaint further alleges that the Detective Defendants’ treatment of Mr.
Felix was reflective of NYPD’s de facto custom, policy, or practice of failing to properly handle
emotionally disturbed persons like Mr. Felix. lt identifies these policies by pointing to three
pieces of evidence.

First, an Office of the lnspector General for the NYPD (“OIG”) report published in 2017
allegedly identified “long-standing deficiencies in the NYPD’s handling of response to EDPS_
shorthand for “emotionally disturbed persons.” FAC {[ 123 & n.3 (citing Putting T raining into
Practice.' A Revz'ew of NYPD ’s Approach to Handling Interactions with People in Menml Crz'sz's
(Jan. 2017) (“OIG Report”),
http://Wwwl .nyc.gov/assets/oignypd/downloads/pdf/Reports/ClT_Report_Ol l92017.pdf).
According to Plaintiffs, this report criticizes the NYPD’s lack of an emotionally disturbed
persons policy and the NYPD’s failure to properly train police officers on handling emotionally
disturbed persons prior to summer 2015 beyond offering only a “one-day training” involving “a
short, basic lecture on mental illnesses” and four role-playing scenarios. FAC 11 125 (quoting the
OlG Report at 10). Second, the City implemented a Crisis lntervention Team (“CIT”) training a
few months after l\/lr. Felix’s death, based on months of research and consultations with experts.
FAC 11 122; OIG Report at 10.

Finally, the amended complaint alleges that the City was or should have been aware of its

officers’ pattern of mistreating emotionally disturbed persons, but failed to adequately screen,

 

train, supervise, or discipline them. FAC 11 121. Specifically, the amended complaint contends
that officers should have been trained in the use of equipment other than guns to restrain
emotionally disturbed persons; evaluation of initial encounters between officers and emotionally
disturbed persons; and in emotionally disturbed persons’ needs for adequate medical care. FAC
F121.
4. ADA Claims

As a final matter, Plaintiffs allege a violation of Title ll of the Americans with
Disabilities Act (“ADA”) and Section 504 of the Rehabilitation Act on the grounds that the City
failed to reasonably accommodate Mr. Felix’s disability and denied to Mr. Felix the benefits of
the City’s services, pro grams, and activities by failing to properly train, supervise, and discipline
police officers regarding crisis intervention techniques otherwise providing insufficient
resources, and failing to follow established policies and procedures regarding crisis intervention
techniques for individuals with mental health disabilities FAC 1111 15 0-56.

B. ProceduralIIBtory

Plaintiffs filed their Complaint on July 2l, 2016. Dkt. No. l. The nonmunicipal
defendants answered Plaintiffs’ Complaint on August 12, 2016. See Dkt. No. 22. Shortly
thereafter, the City sought, and the Court granted, a stay of the litigation pending the conclusion
of the NYPD’s internal investigation into the events precipitating Mr. Felix’s death. Dkt. Nos.
25, 28. That stay remained in place until July 28, 2017, see Dkt. No. 44, after which date the
Detective Defendants answered Plaintiffs’ Complaint, Dkt. No. 49, and the City filed its first
Motion to Dismiss, Dkt. No. 50. ln conjunction with the foregoing, Defendant the Bridge and
the City Defendants filed and responded to crossclaims against one another. See Dkt. Nos. 22,

49, 50.

 

On September 15, 2017, the Plaintiffs filed their first amended complaint Dkt. No. 56.
The Officer Defendants and the Bridge answered the first amended complaint and the City filed
a “Renewed l\/lotion to Dismiss.” Dkt Nos. 57, 58, 59. That motion to dismiss is the subject of
the instant Opinion and Order.
II. Legal Standard

The City argues that Plaintiffs’ claims against it should be dismissed under Rule 12(b)(6)
because Plaintiffs have failed to allege facts necessary to show municipal liability for alleged
customs, policies, or practices; training failures; or ADA and Rehabilitation Act violations

To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain “sufficient
factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
A claim is facially plausible “when the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ia'. This
standard does not require that the Plaintiffs make “detailed factual allegations,” but it “requires
more than labels and conclusions.” Twombly, 550 U.S. at 55 5.

ln determining whether to dismiss a claim under this standard, the Court must “accept all
allegations in the complaint as true and draw all inferences in the non~moving party’s favor.”
LaFaro v. N. Y. Cardz`othorc/cic Grp., PLLC, 580 F.3d 471, 475 (2d Cir. 2009). ln addition to the
text of the complaint, the Court may also consider documents attached as exhibits or
incorporated by reference thereto. DiFolco v. MSNBC Cable LLC, 622 F.3d 104, 111 (2d Cir.

2010).

 

III. Discussion

This opinion examines (1) Plaintiffs’ municipal liability claims against the City under
Section 1983 and (2) Plaintiffs’ claims against the City under the ADA and Rehabilitation Act.

A. Plaintiffs’ Monell Claims Are Dismissed in Part

Plaintiffs bring municipal liability claims against the City under Monell v. Deparz‘menz‘ of
Socz'al Servz`ces, 436 U.S. 65 8, 691 (1978), primarily based on the City’s alleged practices of
(a) using investigation cards to gain entry to residences, FAC 111 135-38; (b) subjecting
emotionally disturbed persons to brute and excessive force, FAC 1111 135~36, 141»42; and
(c) failing to train officers in how to treat emotionally disturbed persons, FAC 11 139. See also
Dkt. No. 66, Pl. Br. at 8~24. To the extent Plaintiffs raised other claims, the Court addresses
them in turn. The City contends that Plaintiffs have not successfully stated a claim as to any of
these theories

Evaluating these claims, the Court concludes that Plaintiffs’ Monell claims alleging (1) a
custom, policy, or practice of using investigation cards to gain entry to residences ; and (2) a
custom, policy, or practice of subjecting emotionally disturbed persons to brute and excessive
force must both be DlSMlSSED. However, the Court declines to dismiss Plaintiffs’ Monell
claim alleging failure to train NYPD officers in how to work with emotionally disturbed persons

1. Standard for Monell Liability

The Court first outlines the relevant legal standard. A municipality like the City of New
York “may not be held liable in an action under 42 U.S.C. § 1983 solely on the basis of
respondeat superior.” Zahra v. Town of Southola', 48 F.3d 674, 685 (2d Cir. 1995) (citing
Monell, 436 U.S. at 691). lnstead, “to hold a city liable under § 1983 for the unconstitutional

actions of its employees, a plaintiff is required to plead and prove three elements: (1) an official

 

policy or custom that (2) causes the plaintiff to be subjected to (3) a denial of a constitutional
righ .” Wray v. City of New York, 490 F.3d 189, 195 (2d Cir. 2009) (quotations and citation
omitted).

a. Municipal Policy

“Constitutional deprivations actionable under § 1983 need not be contained in an
explicitly adopted rule or regulation.” Sorlucco v. New York City Police Dep ’t, 971 F.2d 864,
870 (2d Cir. 1992). But “a municipality may not be held liable under § 1983 simply for the
isolated unconstitutional acts of its employees.” Icl. The “official policy” requirement may be
met, inter alia, (l) by alleging a practice so “persistent and widespread,” or “permanent and well
settled[,] as to constitute a ‘custom or usage’ with the force of law” and to “imply the
constructive knowledge of policymaking officials,” id. at 870-71 (citing Cz'ly of St. Louz`s v.
Praprotnik, 485 U.S.112, 113 (1988) (plurality)); or (2) by identifying a failure to train or
supervise subordinates “amount[ing] to deliberate indifference to the rights of those With whom
[the municipality’s employees] come into contact,” “Cily of Cam‘on v. Harrz's, 489 U.S. 378, 388
(1989); see also Connick v. Thompson, 563 U.S. 51, 61 (2011).

Whichever theory Plaintiffs offer, “boilerplate assertions of municipal policy are
insufficient to state a claim for Monell liability.” Bz'shop v. Cily of New York, No. 13-CV~9203
(AJN), 2016 WL 4484245, at *4 (S.D.N.Y. Aug. 18, 2016); see also Dwares v. City ofNew
York, 285 F.2d 94, 100 (2d Cr. 1993). Facts supporting the policy’s existence must be pled.
Dwares, 285 F.2d at 100.

b. Causation
Plaintiffs next must show that the alleged unconstitutional policy was the “moving force”

behind Plaintiffs’ injury”_a showing that amounts to proximate cause. Bz'shop, 2016 WL

 

4484245, at *3 (citing Cash v. Coanly ofErie, 654 F.3d 324, 341-42 (2d Cir. 2011)).
Accordingly, municipal actors sued under § 1983 are “responsible for the natural consequences
of their actions.” Warner v. Orange Cty. Dep ’t of Prol)., 115 F.3d 1068, 1071 (2d Cir. 1996).
This responsibility extends to the “reasonably foreseeable conduct” of city employees Doa’d v.
City of Norwich, 827 F.2d 1, 6 (2d Cir. 1987). So, when “the city is aware that its policy may be
unconstitutionally applied by inadequately trained employees but the city consciously chooses
not to train them, or [whenl the city’s official policy . . . is valid, but the city’s actual practice is
[unconstitutional],” the causation requirement may be met. Amnesly Am. v. T own of W.
Harz‘ford, 361 F.3d 113, 125~26 (2d Cir. 2004).

2. Plaintiffs’ Monell Claims

The Court next examines whether any of Plaintiffs Monell claims meet this standard
Plaintiffs focus on three municipal policies they claim were responsible for Mr. Felix’s death:
customs, policies, or practices of (1) using l-cards to gain access to homes and (2) using brute
force against emotionally disturbed persons; and (3) failure to train officers in how to work with
emotionally disturbed persons ln their amended complaint, they further appear to raise a failure
to train claim with respect to l-Cards, see FAC il 139, and a hiring theory with respect to officers’
treatment of emotionally disturbed persons See FAC il 140.

As explained in further detail below, the Court dismisses the last two theories of liability
because Plaintiffs appear to abandon them in their papers As to the fiilly briefed claims, the
Court further concludes that Plaintiffs have not sufficiently alleged that a custom or practice of
using l-Cards to gain access to individual homes or a custom or practice of excessive force

towards emotionally disturbed persons caused the injuries complained of here. But the Court

10

 

finds that Plaintiffs have sufficiently stated a claim for failure to train officers and detectives
with respect to the treatment of emotionally disturbed persons

a. Failure to Train Officers in Use of I-Cards and Custom or
Practice of Inadequate Screening in Hiring

As a preliminary matter, the Court addresses two claims against the City that the parties
discuss minimally or not at all: Plaintiffs’ apparent theories of failure to train with respect to l-
Cards and a custom or practice of inadequate screening in hiring. See FAC ilil 139-40.

AS to the hiring theory, Defendant argues that this claim should be dismissed on the
ground that Plaintiffs have not met the “rigorous standards of culpability and causation” it urges
apply to such claims See Dkt. No. 61, Def. Br. at 5-6. Plaintiffs do not address this argument in
their papers Courts “may, and generally will, deem a claim abandoned when a plaintiff fails to
respond to a defendant’s arguments that the claim should be dismissed.” Arma v. Buyseasons,
Inc., 591 F. Supp. 2d 637, 643 (S.D.N.Y. 2008); see also Romeo & Julz`ette Laser Hair Removal,
Inc. v. Assam ILLC, No. ,08~CV-442 (TPG), 2014 WL 4723299, at *7 (S.D.N.Y. Sept. 23, 2014)
(“At the motion to dismiss stage . . . a plaintiff abandons a claim by failing to address the
defendant’s arguments in support of dismissing that claim.”). Accordingly, here, the Court
concludes that Plaintiffs’ failure to respond to Defendant’s motion to dismiss their hiring claims
constitutes abandonment, and such claim is hereby DlSl\/IISSED.

Neither party discusses the l-Card training theory in any detail. Defendant generically
urges dismissal of training claims in its initial memorandum, see Def. Br. at 13; and Plaintiffs
subsequently pitch their opposition to different theories of liability. lt is possible that Plaintiffs

intended to fold this theory into their custom-or-practice claim. ln any case, because Defendant

11

 

clearly styles its motion as a motion to dismiss all municipal liability claims, see z`a’. at 1~2, 4~16,
and because Plaintiff does not defend this theory, the Court deems it waived.2

b. Plaintiffs Have Not Adequately Alleged a Custom or Practice
of Using I-Cards to Gain Access to Individuals’ Homes

The Court turns next to the claims fully addressed in the parties’ papers To support their
l-Card theory, Plaintiffs offer two factual allegations: (1) the NYPD Patrol Guide’s failure to
state that l-Cards do not constitute warrants and (2) the findings of the CCRB report, Which
documented improper use of l-Cards as a basis for entry and apprehension and recommended
changes to NYPD documents and training procedures See FAC ilil 108-13; CCRB Report at
52~56.

The City counters that the CCRB findings are insufficient to support a conclusion that the
NYPD had the alleged custom or practice, Dkt. No. 72, Def. Reply at 1-2, and in any case that
Plaintiffs have failed to allege that any City custom or practice with respect to l-Cards caused
Plaintiffs’ complained~of injury, z`d. at 3. Because the Court finds that Plaintiffs have not
sufficiently alleged causation, it need not address whether Plaintiff` s factual allegations are
sufficient to plead the existence of a custom or practice.

i. Causation

Plaintiffs tell two causal stories First, in their opposition, they explain: (1) the NYPD
possessed the above-described custom or policy; (2) the Detective Defendants possessed only an
l-card; the Detective Defendants (3) improperly represented that the l-Card was a warrant, and
(4) secured entry to the building and Mr. Felix’s apartment on that basis, which entry (5) caused

Mr. Felix to panic and flee and led to the encounter. The problem With this theory is that it is not

 

2 Even if this theory had been fully briefed, it suffers from the same failure to allege causation that disposes
of Plaintiffs’ I-Card custom-or-practice theory, as discussed infra Accordingly, even if Plaintiffs did not waive the
theory, it is not adequately pleaded to survive a motion to dismiss

12

 

actually alleged in the amended complaint, which contains no allegation that the detectives
secured access either to the building or to Mr. Felix’s apartment because they misrepresented
their l-Card as a warrant Compare Pl. Br. at 9 with FAC ilil 77, 83, 85. Rather, the cited
portions of the amended complaint plead only that the Detective Defendants demanded entry to
the building, and then to Mr. Felix’s apartment and that the Detective Defendants lacked a
warrant or other exigent circumstances to justify their demands FAC ilil 77, 83, 85.

Plaintiffs’ second causal theory suffers from the same flaw. They contend in their
opposition that “even if the officers had been granted lawful access to the building,” they lacked
authority to enter l\/lr. Felix’s room, and it was this entry that proximately caused Mr. Felix’s
death. Pl. Br. at 9. But this theory still fails to allege that the l-Card was responsible for the
alleged unlawful entry of Mr. Felix’s room.

As a final matter, Plaintiffs might have alleged that the fact that the officers possessed
only an l-Card, and no other lawful basis for entering Mr. Felix’s property, means that their
decision to enter must have been caused by the unlawful l-Card custom. Because Plaintiffs did
not plead sufficient factual allegations from which the Court could infer this causal pathway
occurred, the Court need not address whether it is sufficiently plausible to pass muster at this
stage.

c. Plaintiffs Have Not Adequately Alleged a Custom, Policy, or

Practice of Subjecting Emotionally Disturbed Persons to Brute
and Excessive Force

To make out a custom, policy, or practice claim with respect to the NYPD’s treatment of
emotionally disturbed persons, Plaintiffs point to information in the OIG report and a series of
lawsuits and incidents cited in the amended complaint They contend these factual allegations

are sufficient to plead (1) that the NYPD had a pattern of misconduct with respect to treatment of

13

 

emotionally disturbed persons and (2) that high-ranking officials had knowledge of that pattern.
The Court disagrees

The OlG Report constitutes a review of the NYPD’s efforts to enhance officer training
with respect to treatment of emotionally disturbed persons OlG Report at 1. lt focuses on a new
four-day Crisis lntervention Team (“CIT”) training program, which “first surfaced through the
Mayor’s Task Force on Behavioral Health and the Criminal lustice System in 2015,” and was
implemented in June 2015 “after “many months of research and involving consultation with
experts.” Ia'. at 10, 28. According to the Report, such changes were necessary because of the
large volume of calls the NYPD responds to concerning individuals in mental crisis: “lwlhile
NYPD responds to the overwhelming majority of these types of calls without discharging
weapons or causing serious injury, [high-profile incidents] demonstratel l the potential for a
lethal outcome in some situations.” Id. at 1.

Plaintiffs contend that the OlG Report supports their claims both because it identifies
“long-standing deficiencies in the NYPD’s handling of responses to EDPS,” or emotionally
disturbed persons, FAC il 123; and because the NYPD’s decision to implement the changes
discussed in the OIG Report constituted its acknowledgment of the failures of its preexisting
policies, FAC il 122. Although the OlG Report was published in January 2017, Plaintiffs note
that it reflects changes made in the summer of 2015, and research and planning necessary to
implement those changes prior to that date. FAC ilil 122-23. Plaintiffs further argue that the
civil rights complaints cited in their papers indicate the existence of a pattern of NPYD officers’
mistreatment of emotionally disturbed persons and that policymakers’ awareness of the problem
dates even earlier. See FAC il 142 (citing 10 cases dating between 1984 and 2017 involving

police officers’ alleged wrongful killings of individuals with mental disabilities).

14

 

Defendants argue that dismissal of this claim is warranted for several reasons: (1) Mr.
Felix should not be considered an emotionally disturbed person; (2) Plaintiffs may not rely on
records like the OlG Report for purposes of sufficiently pleading the existence at the time of Mr.
Felix’s death of a de facto policy of subjecting emotionally disturbed persons to brute and
excessive force because the OlG Report was published subsequent to his encounter With the
police officers; and (3) neither the OlG Report nor the civil rights complaints Plaintiffs cite are
sufficient to demonstrate a “persistent and widespread” practice as required to state this Monell
theory. Taking Plaintiffs’ allegations as true, and drawing all inferences in their favor, the Court
rejects the first two arguments However, the Court concludes that the OlG Report and the civil
rights complaints, standing alone, are insufficient to plead deliberate indifference with respect to
the NYPD’s treatment of emotionally disturbed individuals

i. Applicability of Emotionally Disturbed Persons Policy

As a preliminary matter, Defendant contends that Mr. Felix was not an emotionally
disturbed person, or at minimum that his status as an emotionally disturbed person was not
apparent to the officers Under the obligation to take all well-pleaded facts as true at the motion
to dismiss phase, the Court disagrees

According to Defendant, an emotionally disturbed person is a “person who appears to be
mentally ill or temporarily deranged and is conducting himself in a manner which a police
officer reasonably believes is likely to result in serious injury to himself or others.” Def. Reply
at 5 (citing OlG Report at 42). Defendant points out that Mr. Felix’s behavior did not conform to
this description and that, indeed, Mr. Felix’s progress in successfully handling his mental illness
suggested the opposite Ia'. lt construes his behavior in response to the detectives’ entry to his
apartment as reflecting someone who did not want to be arrested, not temporary derangement or

similar. Id. at 6.

15

 

 

Taking the allegations in the amended complaint as true and drawing all inferences in
Plaintiffs’ favor, the Court rejects this argument The fact that Mr. Felix was making progress in
successfully handling his mental illness does not mean that he would not qualify as an
emotionally disturbed person in the context of triggers for that mental illness, including the
presence of law enforcement figures, whom he allegedly feared. See FAC il 31-32. Further,
Plaintiffs plead that Ms Doe’s statement to the detectives placed them on notice of the fact that
Mr. Felix was a “possible” emotionally disturbed person, and appear to infer that the NYPD
Patrol Guide’S policies attach in that instance FAC il 115.

Although the NYPD Patrol Guide does not precisely clarify its applicability to this
situation, at the motion to dismiss stage, the Court finds it reasonable to infer that individuals
should be treated as emotionally disturbed persons when officers are informed of a suspect’s
mental illness prior to encountering that individual ln this case, that inference is supported by
Plaintiffs allegation that Mr. Felix “panicked,” FAC il 88, a reaction consistent with his acting
pursuant to his mental illness

Estate of Jaquez v. City of New York, cited by the Defendants to urge dismissal, does not
support a contrary conclusion ln Jaquez, the court rejected the plaintiff’ s claim that his
treatment reflected a pattern or practice of constitutional violations of emotionally disturbed
persons’ rights in part because the plaintiff had not alleged that the NYPD officers were
informed that the decedent was an emotionally disturbed person on the 911 call or on their
arrival at the scene No. 10-CV-2881 (KBF), 2014 WL 2696567, at *5~6 (S.D.N.Y. .lune 9,
2014). Contrary to Defendant’s framing, the Jaquez conclusion indicates that informing officers
of a mental illness could identify an individual as an emotionally disturbed person-as was

alleged to have occurred here

16

 

ii. Reliance on OIG Report

Defendants next argue that Plaintiffs’ reliance on the OlG Report is inappropriate given
its publication date The Court, however, finds the OlG Report adequately reflects the City’s
notice of problems that occurred prior to its publication

Plaintiffs may adequately plead the existence of de facto customs or policies based on
governmental reports documenting constitutional deficiencies or misconduct See, e.g., Bektz'c-
Marr`ero v. Goldberg, 850 F. Supp. 418, 430-31 (S.D.N.Y. 2012) (Department of Justice
(“DOJ”) CRIPA investigation of county jail documenting constitutionally deficient medical
care); Kucharczyk v. Westchester County, 95 F. Supp. 3d 529, 544 (S.D.N.Y. 2015) (DOJ report
identifying widespread practice); Graham v. County of Erz'e, No. 11-CV-605S, 2012 WL
1980609, at *5-6 (W.D.N.Y. May 31, 2012) (DOJ findings letter identifying"‘several similar
situations” of constitutionally deficient medical care); Unz'ted States v. Erie Counly, 724 F. Supp.
2d 357, 360 (W.D.N.Y. 2010) (relying on same findings letter); Flores v. Nz`eva, No. 14-cv-7960
(KPF), 2017 WL 899942, at *6 (S.D.N.Y. l\/lar. 6, 2017) (United States Attorney’s Office report
finding pattern and practice of constitutional violations).

That a report was published after the subject incident does not prevent plaintiffs from
relying on it_provided plaintiffs plead other allegations from which the court may infer high-
level policymakers’ acquiescence For example, in Bektic-Marrero, the court permitted plaintiffs
to rely on a later-published report when high-ranking officials had been advised of the report’s
preliminary findings in advance of the conduct giving rise to plaintiff s claim. 850 F. Supp. at
431. ln contrast, the courts in Boddz'e v. City of New York and Dixon v. City of New York rejected
the plaintiffs’ attempts to rely on reports published six months and four years, respectively, after
their claims had accrued-when there does not appear to be any indication that officials had

earlier notice of their contents No. 15-CV-4275 (GHW), 2016 WL 1466555, at *1, 3 (S.D.N.Y.
17

 

Apr. 13, 2016); No. 14-CV-4930 (PGG), 2017 U.S. Dist. LEXIS 119042, at *30~31 (S.D.N.Y.
luly 27, 2017).

Here, Plaintiffs offer sufficient factual allegations to substantiate policymakers’
awareness of the NYPD’s deficient policies Namely, the OlG Report was an internal document
rather than a document developed by an outside agency. lt discusses extensive research and
planning leading up to the institution of ClT training in the summer of 2015. Plaintiffs thus rely
on the report not for the notice it provided on its date of publication, but for the inference it
supports that high-level policymakers were aware of the alleged deficiencies at the time of Mr.
Felix’s death. Def. Br. at 11 (citing OlG Report at 10). The Court finds that inference
reasonable, and concludes that the Plaintiffs have sufficiently alleged that NYPD policymakers
were aware of the concerns leading to the institution of that training at the time of its officers’
late April encounter with Mr. Felix.

iii. Persistent Practice of Subjecting Emotionally Disturbed
Persons to Brute and Excessive Force

However, Plaintiffs have not sufficiently alleged that the NYPD’s practice of subjecting
emotionally disturbed persons to brute and excessive force was “so persistent and widespread,”
or “permanent and well settledl,] as to constitute a ‘custom or usage’ with the force of law.”
Sorlucco, 971 F.2d at 870. To make this showing, Plaintiffs point only to the findings in the OlG
Report and the 10 civil rights complaints referenced in their amended complaint Defendants
contend that these allegations are insufficient because they are too few in number to plausibly
state that the City has a widespread or well-settled custom. Def. Br. at 7-8.

The problem for Plaintiffs, in the Court’s view, is somewhat different Though Plaintiffs
labor to make the OlG Report relevant to their de facto practice claim, the bulk of the Report

concerns the City’s progress in implementing a new training policy and, to a lesser extent,

18

 

reasons it elected to do so. To the extent the Report discusses incidents of brute and excessive
force towards individuals with mental illness, the report represents such incidents as few in
number, and the NYPD’s response to “the overwhelming maj ority” as occurring without leading
to a discharge of weapons or serious injury_in short, documenting few instances of brute or
excessive force OlG Report at 1-2. While it is certainly possible that the NYPD had a de facto
custom of excessive force, the limited discussion in the OlG Report is not enough to substantiate
its existence, even at the motion to dismiss stage This situation makes this case similar to
Delorbe-Bell v. City of New York, in which the district court rejected the plaintiff s reliance on a
different OIG Report not because it was published after the complained-of incident, nor because
such a report cannot support a custom, policy, or practice claim, but because it concluded that the
OlG Report did not sufficiently allege deliberate indifference No. 15-CV-2344 (LGS), 2016
WL 1451581, at *3-4 (S.D.N.Y. Apr. 12, 2016) (describing the OlG Report’s characterizations
of the relevant excessive force problems as “notably modest” in number).

With such a limited foundation, the Court does not find that Plaintiff s citation to 10 civil
rights complaints over the course of 30 years sufficiently moves the plausibility needle in their
favor. Although “la]n obvious need may be demonstrated through proof of repeated civil rights
violations,” Vann v. City of New York, 72 F.3d 1040, 1049 (2d Cir. 1995), courts typically rely
on more than the allegations in this case to find a claim sufficiently stated. See, e. g., An v. City
ofNew York, No. 16-CV~5381 (LGS), 2017 WL 2376576, at *4 (S.D.N.Y. June 1, 2017) (relying
not just on “numerous lawsuits,” but also on “news reports, complaints to the CCRB . . . and the
CCRB’s decision to prepare [a] report”). But see Osterhoudt v. City of New York, No. 10-CV-
3173 (RJD), 2012 WL 4481927, at *1 (citing Jackler v. Byrne, 658 F.3d 225, 236 (2d Cir. 2011)

(finding the plaintiff’s citation of “a number of complaints alleging that the NYPD conducted

19

 

mass arrests at demonstrations and in crowd control situations plausibly alleg[edl a widespread
departmental policy of arresting political demonstrators without determining probable cause on
an individual basis”).

d. Plaintiffs Have Sufficiently Alleged Failure to Train and

Supervise Officers on How to Properly Treat Emotionally
Disturbed Persons

To make out a failure to train or supervise theory, the Second Circuit has outlined three
requirements First, “the plaintiff must show that a policymaker knows ‘to a moral certainty’
that her employees will confront a given situation.” Jenkz`ns v. City of New York, 478 F.3d 76, 94
(2d Cir. 2007) (quoting Walker v. City ofNew York, 974 F.2d 293, 297 (2d Cir. 1992)). Next,
“the plaintiff must show that the situation either presents the employee with a difficult choice of
the sort that training or supervision will make less difficult or that there is a history of employees
mishandling the situation.” Id. And finally, “the plaintiff must show that the wrong choice by
the city employee will frequently cause the deprivation of citizen’s constitutional rights.” Id.
Failure to train municipal police officers on the use of deadly force constitutes an example of
such a policy. City of Canton v. Harris, 489 U.S. 378, 390 n.10 (1989). ln this case, the Court
concludes these elements are sufficiently alleged.

Courts have rejected failure to train claims as conclusory when they fail to “identify any
specific policies, regulations, or deficiencies in training,” or to “allege a series of other
incidents.” Valdz'viezo v. City ofNew York, 15-CV-3902 (AJN), 2017 WL 1191528, at *4
(S.D.N.Y. Mar. 29, 2017); see also Sz`mms v. City of New York, 480 F. App’x 627, 631 n.4 (2d
Cir. 2012) (summary order). Further, courts have cautioned that deliberate indifference is a high
standard: “A training program must be quite deficient in order for the deliberate indifference
standard to be metz the fact that training is imperfect or not in the precise form a plaintiff would

prefer is insufficient to make such a showing.” Reynolds v. Gz`ulianz', 506 F.3d 183, 193 (2d Cir.
20

 

 

2007) (quoting Young v. City ofProvz'dence ex rel. Napolitano, 404 F.3d 4, 27 (1st Cir. 2005)).
The alleged inadequacy “must reflect a deliberate choice among various alternatives rather than
negligence or bureaucratic inaction.” Id.

Despite this high standard, courts in this district have found inadequate training with
respect to individuals with mental illness to sufficiently state a claim for failure to train or
supervise For example, in Chaml)erlaz'n v. City of White Plains, the court found that the
inclusion of a section entitled “Mentally/Emotionally Disturbed Persons” in the police
department’s employee manual evidenced officials’ knowledge to a moral certainty that
encounters with emotionally disturbed persons would occur. 986 F. Supp. 363, 393 (S.D.N.Y.
2013). Moreover, “given the extreme volatility of such individuals and the need for caution
when dealing with them to prevent unnecessary escalation, it is plausible that interactions with
emotionally disturbed persons present officers with difficult choices of the sort that training will
make less difficult, and that a highly predictable consequences of officers making the wrong
choices would be the deprivation of a citizen’s constitutional rights.” Id. (quotation marks
omitted).

Roughly the same conclusions are warranted here The OlG Report and Plaintiffs’ cited
civil rights complaints make clear that leading up to the encounter with Mr. Felix, NYPD
officers regularly responded to individuals with mental illness in the field. OlG Report at 1~2.
The same cases indicate that there is some history of employees mishandling such situations
More importantly, the Report notes that adequate training opportunities, including ClT, would
make these situations easier for police officers to manage See, e.g., id. at 1 (discussing the fact
that an officer responsible for the officer-involved shooting of a schizophrenic woman had not

received the Department’s ClT training); z`d. at 2~3 (discussing the ways in which further

21

 

improvements to the City’s ClT training program will “improvel ] the response of officers to
people in crisis). Finally, Plaintiffs allege a specific training deficiency-the failure to
incorporate ClT or similar training practices_later pinpointed by the NYPD itself.

Against these claims, Defendant questions whether the OIG Report or the civil rights
complaints cited by Plaintiffs provide sufficient factual allegations to plead their entitlement to
relief. The Court addresses, but ultimately rejects, each obj ection.

i. Use of the OIG Report

To counter Plaintiffs’ failure to train or supervise claim, Defendant reiterates its
arguments that an OIG Report published after Mr. Felix’s death cannot substantiate Plaintiffs’
claims, and further cites three district court cases that rejected parallel failure to train claims
based on a different OIG report concerning use of excessive force ln Delorbe-Bell, for example,
the court noted that while that report concluded that NYPD’s training sessions spent insufficient
time on de-escalation, it also emphasized that the NYPD’s time spent on “‘use-of-force scenario
based training’ [was] ‘roughly on par’ with the national average.” 2016 WL 1451581, at *1, 4.
Dixon and Boddie reached similar conclusions Dixon, 2017 U.S. Dist. LEXlS 119042, at *33-
35; Boddz`e, 2016 WL 1466555, at *4~5. Boddz'e further emphasized the logic behind imposing a
high bar before finding a training program deficient: in light of the risk of “punish[ing the City]
with unexpected liability when it seeks to improve itself,” courts should exercise caution before
finding that a “report recommending improvements to an existing training program-in other
words, an acknowledgment that the existing training program is something less than perfect-
givels] rise to a plausible inference of deliberate indifference on the part of the City.” Id. at *5.

The Court has already explained why it does not view the timing of the OIG Report as

determinative in this case, in which Plaintiffs have sufficiently pled that the City was on notice

22

 

of training deficiencies when they began research and planning for the changes discussed in the
Report. See supra. This sufficiently distinguishes the present case from the notice issues
described in the cases cited by Defendant

Further, the OlG Report Plaintiffs cite is meaningfully different from the OIG Report
rejected in the above-described cases While that Report described NYPD training as “on par”
with the national average, the OIG Report cited here provides an allegation that the NYPD
training practices in place at the time of l\/lr. Felix’s death fell below that standard. The
difference stems in part from the fact that this OIG Report is geared mostly toward describing
deficiencies in the NYPD’s training model as it existed in the period from 2015~2017, after the
NYPD had begun to implement ClT training procedures This Report, in other words,
documents problems with the NYPD’s training program after it had already improved upon the
system in place when Mr. Felix died.

According to the Report, the NYPD’s new model constitutes a nationally accepted “best
practice” GIG Report at 8. The Report contrasts this model with the minimal training predating
it: “a one-day training . . . involv[ingl a short, basic lecture on mental illnesses in the morning”
and then having “a few officers engage in four role-playing scenarios in the aftemoon.” OIG
Report at 10. This description clearly supports the allegation that the NYPD’s prior training
model prior fell below national standards for training with respect to emotionally disturbed
persons The Report contrasts this training not only with the training implemented in the
summer of 2015 or the further improvements it envisions, but also with training given to
NYPD’s Emergency Services Unit, which has “mirror[edl the standards of national ClT

training” since 1986. Id. ln short, the Court finds that the amended complaint’s reliance on this

23

 

OIG Report avoids the concerns courts in this circuit have identified with respect to other
reports The allegations are sufficient to avoid dismissal at this stage
ii. Use of the Civil Rights Complaints

Defendant further argues that Plaintiffs’ “citation to eight lawsuits filed over the last
thirty years and two other instances in the press,” provides scant evidence of a training or
supervision failure Def. Br. at 9. They point out that the cases cited did not culminate in
findings of unconstitutional activity; and that in the absence of a past pattern of unconstitutional
activity, the City was not on notice of the issue in this case Id. at 9 & n.4. And they contend
that the circumstances of the cases varied enough to fail to provide a consistent pattern,
particularly when compared to the volume of emotionally disturbed persons calls NYPD officers
responded to in the same period. Id at 10-11.

As this Court has previously observed, there is no requirement that complaints result in a
formal finding of misconduct for such complaints to support findings of failure to supervise or
failure to train. See Manigault v. City ofNew York, No. ll-CV-4307 (AJN), 2012 WL
13049173, at *8-9 (S.D.N.Y. Apr. 19, 2012) (citing Fiacco v. City of Rensselaer, 783 F.2d 319,
328 (2d Cir. 1986)). Rather, the question at this stage is whether Plaintiffs have plausibly
supported the existence of a training deficiency and the City’s awareness of the same The Court
disagrees with Defendant that the complaints Plaintiffs cite are too dissimilar to notify the City
that its procedures for training officers to respond to or work with emotionally disturbed persons
were deficient Even if the precise factual circumstances of these cases vary, ranging from
eviction enforcement to emergency response situations, see FAC il 142, Plaintiffs’ allegation that
the cases illustrate NYPD officers’ repeated failures to respond to emotionally disturbed persons

is at least a plausible one

24

 

As other courts confronted with a pattern of lawsuits and corroborating reports have
found, the Court concludes that Plaintiffs have adequately pled deliberately indifferent
emotionally disturbed persons training policies For example, the court in White v. City of New
York found that a DOJ findings letter, together with a pattern of complaints sufficed to render
plausible Plaintiffs’ allegation that “poor training, inexperience, and inadequate supervision”
resulted in “a practice of using excessive force against inmates in deliberate indifference” of their
rights No. 13-CV-7421 (KPF), 2015 WL 4601121, at *8 (S.D.N.Y. July 31, 2015).

Finally, Plaintiffs adequately allege causation at the motion to dismiss stage Taking
their allegations as true, the Court finds it reasonable to infer that police officers who had
received sufficient training in de-escalation, crisis intervention, or other mental health
management techniques would not have instigated entry into Mr. Felix’s apartment or pursued
him, and therefore Would have avoided the harms alleged here

B. The Court Declines to Bifurcate the Surviving Monell Claims

Defendants next argue that Plaintiffs’ surviving Monell claims should be bifurcated from
the claims against the individual defendants

Under Rule 42 of the Federal Rules of Civil Procedure, a district court has the discretion
to order separate trials “[fl or convenience, to avoid prejudice, or to expedite and economize”
Fed. R. Civ. P. 42(b). “[W]hether to bifurcate a trial into liability and damages phases is a matter
within the sound discretion of the trial court.” Getty Petroleum Corp. v. Island Transp. Corp. ,
862 F.2d 10, 15 (2d Cir. 1988). Defendant is correct that courts in this circuit often “favor
bifurcating Monell clams,” and may do so “even when the individual defendants may assert a

defense of qualified immunity such that a finding in their favor does not necessarily dispose of

25

 

the Monell claim.” Brown v. City ofNew York, No. 13-CV-69l2 (TPG), 2016 WL 616396, at *2
(S.D.N.Y. Feb. 16, 2016).

But the Court does not find these arguments persuasive as to bifurcating discovery at this
stage of this case As one court in this circuit has observed, “laln early bifurcation deprives the
Court of flexibility to account of developments in discovery and to consider the potential
efficiencies and evidentiary difficulties presented by a joint tria .” Allz' v. Steward-Bowden, No.
11-CV-4952 (PKC), 2013 WL 5229995, at *1 (S.D.N.Y. Sept. 17, 2013). While it is possible
judicial efficiency will be served by conducting separate trials in this case, prior to any requests
for Monell discovery and prior to the individual defendants’ raising of any qualified immunity
defense, the Court is not declined to bifurcate the claims See McCoy v. City of New York, No.
07-CV-4143 (JRD) (JO), 2008 WL 3884388, at *2 (E.D.N.Y. Aug. 13, 2008) (finding
bifurcation inappropriate largely because individual officers had asserted a qualified immunity
defense).

As appropriate, Defendant may request that the Court approve staged discovery or may
renew its motion for bifurcation at a later date See Roper v. City of New York, No. 15-cv-8899
(PAE) (GWG), 2017 WL 462270, at *2 (S.D.N.Y. lan. 25, 2017) (discussing stay of Monell
discovery as alternative to bifurcation);

C. Plaintiffs’ ADA Claims Are Not Dismissed

Plaintiffs finally allege a violation of Title ll of the Americans with Disabilities Act
(“ADA”) and the Section 504 of the Rehabilitation Act on the grounds that the City failed to
reasonably accommodate Mr. Felix’s disability and denied to l\/lr. Felix the benefits of the City’s
services, programs, and activities by (a) failing to properly train, supervise, and discipline police

officers regarding crisis intervention techniques; (b) otherwise providing insufficient resources;

26

 

 

and (c) failing to follow established policies and procedures regarding crisis intervention
techniques for individuals with mental health disabilities FAC ilil 150~56.

To plead a violation of Title ll of the ADA, a plaintiff must allege that “she is a qualified
individual with a disability; (2) that she was excluded from participation in a public entity’s
services, programs or activities or was otherwise discriminated against by a public entity; and
(3) that such exclusion or discrimination was due to her disability.” Fulton v. Goord, 591 F.3d
37, 43 (2d Cir. 2009) (2d Cir. 2009) (brackets and quotation omitted). To bring a claim under
the Rehabilitation Act requires essentially the same showing; “the same factual allegations
generally will support both ADA and Rehabilitation Act Claims.” Id. at 42 n.1 (citing Henrz'etta
D. v. Bloomberg, 331 F.3d 261, 272 (2d Cir. 2003)). As a general matter, qualified individuals
under these statutes may base discrimination claims on a claim of intentional discrimination (or
disparate treatment); disparate impact; or failure to make a reasonable accommodation Fulton,
591 F.3d at 43. ln the policing context, courts typically treat Title ll claims under either the
wrongful arrest or failure to reasonably accommodate umbrellas. See Ryan v. Vt. State Police,
667 F. Supp. 2d 378, 386 (D. Vt. 2009); Valanzuolo v. City ofNew Haven, 972 F. Supp. 2d 263,
274 (D. Conn. 2013). Here, only the latter is relevant

Defendants move for dismissal based primarily on the argument that Plaintiffs have not
sufficiently stated claims under Title ll or the Rehabilitation Act because they have not set forth
“allegations of animus or ill will due to a person or persons with a disability,” or have not
sufficiently alleged deliberate indifference Def. Br. at 19; Def. Reply at 10. They further
appear to suggest that Mr. Felix either is not disabled or is not covered by the relevant policies

The Court rejects both objections

27

 

 

1. Applicability of ADA and Rehabilitation Act to Mr. Felix

As a preliminary matter, Defendant appears to argue that Plaintiffs have not sufficiently
alleged that Mr. Felix was a qualified individual for purposes of the ADA or Rehabilitation Act.
Specifically, the City contends that “plaintiffs admit that Mr. Felix was not behaving in an
emotionally disturbed manner . . . but was merely behaving as a fleeing felon.” Def. Br. at 20;
Def. Reply at 10. lnsofar as Defendant intends to argue that l\/lr. Felix’s status as an
“emotionally disturbed” individual dictates whether his ADA and Rehabilitation Act claims
survive, this contention is baseless Even construing Defendant’s argument as an argument that
Mr. Felix was not a qualified individual, at this stage, such argument fails

The ADA and the Rehabilitation Act apply to any “qualified individua .” Under Title ll
of the ADA, which governs programs or activities provided by a public entity, a qualified
individual is “an individual with a disability who, with or without reasonable modifications to
rules, policies, or practices the removal of architectural, communication, or transportation
barriers, or the provision of auxiliary aids and services, meets the essential eligibility
requirements for the receipt of services or the participation in programs or activities provided by
a public entity.” 42 U.S.C. § 12131(2). Further, an individual has a disability for purposes of
any part of the ADA if she has “a physical or mental impairment that substantially limits one or
more maj or life activities,” or a “record of such impairmen .” 42 U.S.C. § 12102(1)(A) & (B).
Plaintiffs plead that Mr. Felix constitutes a qualified individual because his schizophrenia
constituted a “mental impairment that substantially limited one or more of his maj or life
activities, including, but not limited to, his ability to maintain employment and interact with

strangers.” FAC il 147.

28

 

Defendant’s suggestion that Mr. Felix was not behaving in an emotionally disturbed
manner and that he did not appear to be a threat to himself or others, even if accurate or
creditable at this stage, does not contradict Plaintiffs’ well-pled allegation that Mr. Felix was

entitled to the ADA and Rehabilitation Act’s protections To the contrary, the regulations
implementing the ADA explicitly acknowledge schizophrenia as an impairment that “it should
easily be concluded . . . will, at minimum, substantially impair” the maj or life activity of “brain
function.” 29 C.F.R. § 35.108(d)(2)(iii)(K). Nor does Defendant contest whether police
investigative services are covered under Title ll. See Willz'ams v. City of New York, 121 F. Supp.
3d 354, 368 (S.D.N.Y. 2015) (“The only reasonable interpretation of Title ll is that law
enforcement officers who are acting in an investigative or custodial capacity are performing
‘services, programs, or activities’ within the scope of Title ll.”). Accordingly, at this stage, the
Court finds that Plaintiffs have sufficiently alleged that Mr. Felix was a qualified individual with
a disability.

2. Failure to Allege Animus or Deliberate Indifference

Defendant further argues that Plaintiffs have not sufficiently stated claims under Title ll
or the Rehabilitation Act because they have not set forth “allegations of animus or ill will due to
a person or persons with a disability.” Def. Br. at 19. The Court rejects this argument in full.

To find that a Plaintiff has sufficiently pled a claim against the City based on Title ll or
the Rehabilitation Act, the Second Circuit does “not require personal animosity or ill will.”

Loejj?er v. Staten Island Unz'v. Hosp., 582 F.3d 268, 275 (2d Cir. 2009).3 Plaintiffs need only

 

3 The Court assumes, with the paities, that “discriminatory animus” represents a more onerous standard
than “intentional discrimination,” but notes that some of the parties’ apparent disagreement may stem from courts’
imprecise use of such terms See Aziz Z. Huq, Judging Discriminatory lntent, 103 CORNELL L. REV. (forthcoming
2018) (inanuscript at 24_39), https://papers.ssrn.com/sol3/papers.cfm?abstract_id=3033169 (contrasting animus-
based concepts of intent with less weighty standards). This may explain why Defendant can find examples of courts
using the language of “animus” to describe the general intentional discrimination standards applicable under the
Civil Rights Act of 1991, when the Second Circuit elsewhere distinguishes the two concepts Compa)'e Def. Br. at

29

 

plead intentional discrimination, which “may be inferred when a policymaker acted with at least
deliberate indifference to the strong likelihood that a violation of federally protected rights will
result from the implementation of the challenged policy or custom.” Id. (alterations and
quotation omitted).

Defendants reach the contrary conclusion by misapplying the standard the Second Circuit
articulated in Garcz'a v. SUNYHealth Scz's. Ctr. ofBrooklyn, 280 F.3d 98, 112 (2d Cir 2001).
Garcz'a held that “discriminatory animus or ill will based on the plaintiff s disability” is required
in order to subject states and state entities to liability in a manner consistent with state sovereign
immunity and Congress’s enforcement authority under Section 5 of the Fourteenth Amendment.
Id. (emphasis added). lts concerns are not pertinent to a suit against municipal and private
entities To the extent other courts in this circuit have applied Garcz`a to claims for municipal
liability, see, e.g. , Sneed v. City of N. Y. Dep ’t of Parks & Rec. , No. 10-CV-299 (WHP), 2011
U.S. Dist. LEXlS 157810, at *7 (S.D.N.Y. Sept. 30, 2011); Lara-Grimaldz' v. County of Putnam,
No. 17-CV-622 (KMK) 2018 WL 1626348, at *21 (S.D.N.Y. Mar. 29, 2018), the Court declines
to follow them. The other cases Defendant cites as referring to “discriminatory animus” appear
to use the term to generally capture discriminatory motive See, e. g. , Perry v. NYSARC, Inc., 424
F. App’x 23, 25 (2d Cir. 2011) (summary order) (discussing the mixed motives standard).

ln their Reply, Defendant next argues that Plaintiffs’ amended complaint fails to
sufficiently allege deliberate indifference by reiterating its arguments with respect to the
allegations that it had a custom, policy, or practice of failing to properly treat emotionally
disturbed persons See Def. Reply at 10. The Court disagrees and finds that deliberate

indifference is sufficiently alleged at this stage

 

19 (citing Per)y v. NYSARC, Inc., 424 F. App’x 23, 25 (2d Cir. 2011) and Sml'th v. Reg’l Plan Assn, No. 10-CV-
5857 (BSJ), 2011 U.S. Dist. LEXIS 117712, at *15 (S.D.N.Y. Oct. 7, 2011)) with Loejj‘ler, 582 F.3d at 275.

30

 

To plead deliberate indifference in an ADA or Rehabilitation Act case, Plaintiffs may
allege “deliberate choice, rather than negligence or bureaucratic inaction” or that “an official
who at minimum has authority to address the alleged discrimination and to institute corrective
measures on the recipient’s behalf has actual knowledge of discrimination in the recipient’s
programs and fails adequately to respond.” Loejj‘ler, 582 F.3d at 275-76 (Rehabilitation Act);
see also Stamm v. N. Y.C. Transz'tAuth., No. 04-CV-2163 (SLT), 2013 WL 244793, at *4
(E.D.N.Y. lan. 22, 2013) (applying a similar standard to an ADA Title ll case).

Here, Plaintiffs contend that they have adequately alleged that the City was deliberately
indifferent to a risk of discrimination against persons with disabilities in policing: namely, failure
to accommodate individuals with mental disabilities including schizophrenia

For many of the same reasons discussed above with respect to Plaintiffs’ failure to train
claim, the Court finds Plaintiffs have met this standard. The City is obligated to accommodate
individuals with disabilities in the operation of its police department including delaying, where
safety concerns permit, approaching individuals in the middle of mental health crises. See
Morales v. City ofNew York, No. 13-CV~7667 (RJS), 2016 WL 4718189, at *7 (S.D.N.Y. Sept.
7, 2016); Taylor v. Schajj‘er, No. 14-CV-123 (JGM), 2015 WL 541058, at *8 (D. Vt. Feb. 10,
2015). And courts in this circuit have found that plaintiffs provided sufficient evidence of
deliberate indifference when they could point to training deficiencies of which municipal entities
were aware and which existed with respect to populations police would necessarily encounter as
they did their duties See, e.g., Wilh'ams, 121 F. Supp. 3d at 374-75 (noting that even “putting
aside” a report documenting training issues, “it would be preposterous to believe that given the
diversity of the population of the City of New York, the NYPD did not know full well that its

officers would encounter persons with hearing impairments in connection with protecting and

31

 

 

defending the City and that some of those people would need accommodation in order to interact
with the police”). These showings have sufficiently been made here, where Plaintiffs have
plausibly alleged that the City failed to train officers with respect to the treatment of individuals
with mental illness, including but not limited to implementing Crisis lntervention Training,
backup calls, and similar policies

IV. Conclusion

For the foregoing reasons, Defendants’ motion to dismiss is GRANTED in part and
DENIED in part The motion to dismiss is granted with respect to Plaintiffs’ Monell claims
alleging failure to screen, failure to train officers in the use of l-Cards, a custom or practice of
misusing l-Cards, and a custom or practice of engaging in excessive force with respect to
emotionally disturbed persons Accordingly, all such claims are hereby DlSl\/llSSED.

However, the motion to dismiss is denied with respect to Plaintiffs’ Monell claims
alleging failure to train officers in the treatment of emotionally disturbed persons The motion to
dismiss is also denied with respect to Plaintiffs’ ADA and Rehabilitation Act claims As a final
matter, at this stage, the Court declines to bifurcate any of the surviving claims from one another.

Discovery remains ongoing with respect to the individual defendants See Dkt. No. 92.
With respect to claims against the City, the Court will issue an Order scheduling a Case
Management Conference under separate cover.

This resolves Dkt. Nos 59 and 67.

Dated: September , 2018 l
New York, New York m

 

ii

\/ALiS bN`i.`iQ>dTHAN
United States District Judge

32

 

